

116 HR 6824 IH: To amend the Internal Revenue Code of 1986 to provide for the carryover of the remaining 2020 balance in health flexible spending arrangements.
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6824IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Kilmer (for himself and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for the carryover of the remaining 2020 balance in health flexible spending arrangements.1.Carryover of remaining 2020 balance in health flexible spending arrangements(a)In generalSection 125 of the Internal Revenue Code of 1986 is amended by redesignating subsections (k) and (l) as subsections (l) and (m), respectively, and by inserting after subsection (j) the following:(k)Health FSAFor purposes of this title—(1)Carryover to 2021Any portion of the balance in the employee’s account under a health flexible spending arrangement remaining at the end of the plan year beginning in 2020 may be carried to the first plan year beginning in 2021.(2)Treatment of carryover amountOf the amount carried to 2021 under paragraph (1)—(A)$500 shall not be treated as a contribution to such arrangement for the first plan year beginning in 2021, and(B)the amount that exceeds $500 shall be treated as a contribution to such arrangement for the first plan year beginning in 2021.(3)Treatment as cafeteria plan and health fsaA plan or other arrangement shall not fail to be treated as a cafeteria plan or health flexible spending arrangement (and shall not fail to be treated as an accident or health plan) for a plan year ending in 2020 or 2021 merely because such plan or other arrangement allows all or a portion of the balance in the employee’s account under such arrangement to be used in the first plan year beginning in 2021..(b)Effective dateThe amendments made by this section shall apply to years ending after the date of the enactment of this Act.